DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 12 have been amended to recite that the filter has an upper and a bottom surface perpendicular to the main body. It is unclear what is meant by “perpendicular to the main body” because the main body is disclosed as a structure having an inner space for accommodating the slurry. This requires that the main body is a three dimensional structure due to the inclusion of the inner space for accommodating the slurry. A three dimensional object extends in three orthogonal dimensions. A two dimensional structure such as the claimed upper and lower surfaces and/or lower surface can be perpendicular to one dimension of the three dimensional object, but will then be parallel to the other two dimensions. For example as shown in Fig 2A-B, the filter (230) upper and lower surfaces appear to be perpendicular to the height direction of the main body (210) but parallel to the upper and lower surfaces of the main body. For purpose of examination on the merits and consistent with the instant specification, this limitation is being interpreted as “perpendicular to the main body” refers to perpendicular to a vertically extending direction of the main body. Alternatively applicant may wish to consider claiming the surface is parallel to an upper or lower surface of the main body if support for such an amendment is present. 
Independent claims 1 and 12 have been amended to recite “an upper surface and a bottom surface perpendicular to the main body”. It is unclear if “perpendicular to the main body” modifies both the upper and the bottom surfaces or if it modifies only the bottom surface. Consistent with the instant specification, the claim is being interpreted as inclusive of the limitation modifies the bottom surface. Where the prior art teaches the upper surface also, this will be applied in case applicant clarifies that the upper surface is also intended to be “perpendicular to the main body”. If applicant intends for only the bottom surface to be claimed as perpendicular, applicant is kindly requested to consider amending the claim in a manner such as “an upper surface and a bottom surface that is perpendicular….” If applicant intends to claim both surfaces are “perpendicular to the main body,” applicant is kindly requested to amend the claim to recite “an upper surface and a bottom surface wherein both the upper surface and the bottom surface are perpendicular….”
The remaining claims are included for their dependency from claim 1 or 12 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine (prev. presented US 2004/0094489).
Regarding claim 1, Grumbine teaches a container for storing a slurry [0039] [0052] (100 Fig 1, 500 Fig 23) having silica particles [0004] comprising: a main body (102 Fig 1, shown not numbered as main body of 500 having mouth 502 Fig 23) having an inner space for accommodating the slurry [0039], [0052]; and a filter (510 Fig 23) in the inner space of the main body (Fig 24 and [0052]), wherein the filter includes a porous membrane (plate 516 Fig 26 [0053]) having a plurality of pores (512 Fig 26 [0053]), the filter has an upper surface and a bottom surface (shown not numbered on plate 516 Fig 24 [0052]), both of which are perpendicular to the height direction of the main body (Fig 24, see also Fig 22 which demonstrates a perpendicular relationship between both the upper and lower surfaces of the filter relative to a sidewall segment). Grumbine fails to teach the slurry has fumed silica particles and fails to explicitly teach the pores have a size distribution decreasing from the upper surface to the bottom surface. Regarding the fumed silica, as noted Grumbine teaches silica particles [0004] which would render obvious fumed silica particles. Further, Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Regarding the pores having size distribution decreasing from the upper surface to the bottom surface, Grumbine teaches the example of through holes as circular holes with vertical sidewalls (Fig 25-26). However, Grumbine teaches the cavities (holes) 512 (Fig 25-26) can have any size or shape and refers to previously taught hole profiles [0053]. In the examples using grooves or other cavities with a floor (120 Fig 5-6), Grumbine teaches it is a functional alternative to use a cavity with a tapered sidewall (132 Fig 7 and 142 Fig 8) [0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the sidewalls of the through hole embodiment of Grumbine (embodiment of Fig 25-26) to include a tapered sidewall in which the pore size decreases from the upper surface to the bottom surface because Grumbine teaches in an alternative embodiment that this is a functional alternative shape for the same purpose of trapping larger particles from the solution [0044-0045].
Regarding claim 2, the upper wall of the main body has an opening (502 Fig 23) for receiving or emptying slurry [0039].
Regarding claim 3, Grumbine teaches a cap (lid 106 Fig 1) configured to seal the opening of the upper wall of the main body [0039]. Also note that a screw cap is taught with a different embodiment [0048].
Regarding claim 4, Grumbine teaches the main body has a cylindrical shape [0039].
Regarding claim 5, Grumbine teaches a rectangular shape is a known alternative to the cylindrical shape for the container [0039]. 
Regarding claim 8, Grumbine fails to explicitly teach the thickness of the filter (plate 516 Fig 24-26). Grumbine teaches that the cavities to collect the settled particles should be about 10 mm or less to about 0.5 mm [0041]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the plate 516 containing the cavities 512 (Fig 25-26) to have a thickness in the range of 0.5-10 mm (0.05-1cm) because Grumbine teaches this is a successful thickness range for the depth of the cavities to prevent the particles from entering the liquid again after collecting in the cavities [0041] and Grumbine demonstrates the plate (equivalent to the filter) is the same thickness as the depth of the holes (Fig 26). 
Regarding claim 9-10, Grumbine as applied to claim 1 renders obvious the tapered shape. Grumbine fails to teach the claimed size ranges for the upper and lower openings. Grumbine teaches the holes (pores) 512 can have any size [0053]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to optimize the sizes of the upper and lower openings for the desired level of trapping of silica particles and desired size of trapped particles because this is a result effective variable (the size of the openings determines which sizes of particles can enter and be trapped). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 11, Grumbine teaches that the cavities function to allow particles in the slurry to settle on a lower surface of the container [0040]. Grumbine also demonstrates an embodiment in which the cavities are through holes spaced above the bottom of the container (Fig 24). Grumbine further teaches this divides the main body into a suspension space above the filter in which the particles are in the solution and a sedimentation space below the filter in which settled particles are trapped (impeded from passing back through) [0054].
Claims 6-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine as applied to claim 1 above, and further in view of Matsumoto (prev. presented US 2002/0168926).
Regarding claim 6-7, Grumbine fails to teach the material of the filter (plate 516). Addressing the same problem of treating and storing polishing compositions for CMP (abstract, [0002], note storing is inclusive of temporary storage), Matsumoto teaches that a filter for the removing larger particles from the slurry [0053] is made of polypropylene or polyvinyl fluoride or polyamides (nylon) [0053]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use these materials as the filter (plate 516) of Grumbine because Matsumoto teaches these materials are suitable for filtering CMP liquids [0053] and Grumbine has not taught or limited the material of the filter.
Regarding claim 9, Grumbine fails to teach explicitly the size of the pores has an upper surface ranging from 20-30 microns. Grumbine has been applied to claim 9 with the argument that the size claimed represents routine optimization. In the event applicant can demonstrate that the size claimed is more than routine optimization, this additional rejection is being applied. Matsumoto teaches that the filter has a pore size that decreases from the primary to secondary side [0053] and teaches that the pore size is 10-100 microns and preferably 25-75 microns [0053]. Matsumoto teaches an overlapping range and explicitly teaches 25 microns which is in the range of 20-30 microns. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the pore size taught by Matsumoto because Matsumoto demonstrates this is successful for filtering particles from a CMP slurry [0053].
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine as applied to claim 1 above, and further in view of Byers (prev. presented US2014/0261824).
Regarding claim 9, Grumbine fails to teach explicitly the claimed upper surface pore size. Grumbine has been applied to claim 9 with the argument that the size claimed represents routine optimization. In the event applicant can demonstrate that the size claimed is more than routine optimization, this additional rejection is being applied.  Addressing the same problem of filtering and storing CMP slurry (abstract, note that temporary storage is included), Byers teaches that a series of decreasing pore size filters is used [0088] and teaches that the pore sizes ranges from 0.1 to 20 micrometers [0088] and teaches the first (equivalent to upper surface) pore size is 15-20 micrometers [0088]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Grumbine to include the filter plate 516 has an upper surface (first) pore size of 20 microns because Byers demonstrates successful results in filtering the slurry with this filter size [0088] and Grumbine has taught the size of the holes may be chosen [0053].
Regarding claim 10, Grumbine fails to teach explicitly the claimed lower surface pore size. Grumbine has been applied to claim 10 with the argument that the size claimed represents routine optimization. In the event applicant can demonstrate that the size claimed is more than routine optimization, this additional rejection is being applied. Addressing the same problem of filtering and storing CMP slurry (abstract, note that temporary storage is included), Byers teaches that a series of decreasing pore size filters is used [0088] and teaches that the pore sizes ranges from 0.1 to 20 micrometers [0088] and teaches the last (equivalent to lower surface) pore size is 5-10 micrometers [0088]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Grumbine to include the filter plate 516 has a lower surface (last) pore size of 5 microns because Byers demonstrates successful results in filtering the slurry with this filter size [0088] and Grumbine has taught the size of the holes may be chosen [0053].
Claims 12-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine in view of Ohta (prev. presented US 2006/0240748).
Regarding claim 12, Grumbine teaches a chemical mechanical polishing apparatus (700 Fig 30 and [0039] and [0060]) for polishing a wafer [0003] comprising: a platen (710 Fig 30 [0060]) having a polishing pad (712 Fig 30 [0060]) for polishing the wafer by a slurry ([0059-0060]) having silica particles [0004]; a carrier (714 Fig 30) to hold the substrate (wafer) [0060]; a supply tube configured to provide the slurry to the polishing pad of the platen (720 Fig 30 [0060]) and a container (724 Fig 30) configured to store the slurry and connected to the supply tube (Fig 30 [0060]). Grumbine further teaches the container a main body (724 Fig 30-31 and [0061]) having an inner space for accommodating the slurry [0061]; and a filter (510 Fig 23) in the inner space of the main body (Fig 24 and [0052]), wherein the filter includes a porous membrane (plate 516 Fig 26 [0053]) having a plurality of pores (512 Fig 26 [0053]). Note that Grumbine has taught this [0053] as an alternative to the cavities formed in the bottom surface which is what is demonstrated in the tank of Fig 31. Grumbine fails to teach the slurry has fumed silica particles and fails to explicitly teach the pores have a size distribution decreasing from the upper surface to the bottom surface. Regarding the fumed silica, as noted Grumbine teaches silica particles [0004] which would render obvious fumed silica particles. Further, Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Regarding the pores having size distribution decreasing from the upper surface to the bottom surface, Grumbine teaches the example of through holes as circular holes with vertical sidewalls (Fig 25-26). However, Grumbine teaches the cavities (holes) 512 (Fig 25-26) can have any size or shape and refers to previously taught hole profiles [0053]. In the examples using grooves or other cavities with a floor (120 Fig 5-6), Grumbine teaches it is a functional alternative to use a cavity with a tapered sidewall (132 Fig 7 and 142 Fig 8) [0045]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the sidewalls of the through hole cavities embodiment of Grumbine to include a tapered sidewall in which the pore size decreases from the upper surface to the bottom surface because Grumbine teaches in an alternative embodiment that this is a functional alternative shape for the same purpose of trapping larger particles from the solution [0044-0045] and to use the through holes in the tank (724 Fig 31) because Grumbine has taught the through holes embodiment (embodiment of Fig 24-26) is an alternative to the embodiments in which the cavities are formed in the bottom of the container [0045 and 0052-0053]. Grumbine fails to teach a retaining ring to hold the wafer and the carrier head connected to the retaining ring and configured to rotate the retaining ring. It is noted that these are obvious and well known components of a CMP apparatus for polishing a semiconductor wafer and that Grumbine appears to omit these structures for simplicity of the drawing in Fig 30 to focus on the features of the slurry tank. In the same field of endeavor of an apparatus for polishing a semiconductor wafer ([0001] and Fig 1), Ohta teaches the carrier (122 Fig 11) includes a carrier head (104 Fig 11 and [0126], referred to as carrier body) connected to a retaining ring (106 Fig 11) to hold a wafer [0126] and rotate the wafer [0126]. Further Ohta teaches this helps prevent the wafer from being disengaged during the polishing process [0126]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a retaining ring in the apparatus of Grumbine and for the carrier to be configured to rotate the retaining ring because Ohta demonstrates the retaining ring is part of the carrier structure [0126] and teaches it provides a benefit of preventing the wafer from being disengaged during polishing [0126] and teaches that the carrier functions to rotated the substrate and retaining ring during polishing [0126] to perform the polishing. Regarding fumed silica, it is additionally noted that Ohta teaches that silica slurry includes fumed silica or colloidal silica and that fumed silica is preferred because it has a higher purity [0009].
Regarding claim 13, the combination remains as applied to claim 12. Ohta further teaches a drive motor (107 Fig 11 rotation-drive mechanism) connected to the carrier head to enable the rotation [0126]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use a drive motor because Ohta teaches a rotation driver for rotating the substrate to perform the polishing as part of the polishing apparatus and Grumbine has broadly taught the polishing apparatus.
Regarding claim 14, Grumbine teaches the upper wall of the main body of the container (Fig 31, see upper wall of container 724) has an opening and the supply tube is connected to the opening (720 is connected to an opening in the upper wall through which 720 passes Fig 31).
Regarding claim 17, Grumbine fails to explicitly teach the thickness of the filter (plate 516 Fig 24-26). Grumbine teaches that the cavities to collect the settled particles should be about 10 mm or less to about 0.5 mm [0041]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the plate 516 containing the cavities 512 (Fig 25-26) to have a thickness in the range of 0.5-10 mm (0.05-1cm) because Grumbine teaches this is a successful thickness range for the depth of the cavities to prevent the particles from entering the liquid again after collecting in the cavities [0041] and Grumbine demonstrates the plate (equivalent to the filter) is the same thickness as the depth of the holes (Fig 26). 
Regarding claim 18-19, Grumbine as applied to claim 12 renders obvious the tapered shape. Grumbine fails to teach the claimed size ranges. Grumbine teaches the holes (pores) 512 can have any size [0053]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to optimize the sizes for the desired level of trapping of silica particles and desired size of trapped particles because this is a result effective variable (the size of the openings determines which sizes of particles can enter and be trapped). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 20, Grumbine teaches that the cavities function to allow particles in the slurry to settle on a lower surface of the container [0040]. Grumbine also demonstrates an embodiment in which the cavities are through holes spaced above the bottom of the container (Fig 24). Grumbine further teaches this divides the main body into a suspension space above the filter in which the particles are in the solution and a sedimentation space below the filter in which settled particles are trapped (impeded from passing back through) [0054].
Claims 15-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine in view of Ohta as applied to claim 12 above, and further in view of Matsumoto.
Regarding claim 15-16, Grumbine fails to teach the material of the filter (plate 516). Addressing the same problem of treating and storing polishing compositions for CMP (abstract, [0002], note storing is inclusive of temporary storage), Matsumoto teaches that a filter for the removing larger particles from the slurry [0053] is made of polypropylene or polyvinyl fluoride or polyamides (nylon) [0053]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use these materials as the filter (plate 516) of Grumbine because Matsumoto teaches these materials are suitable for filtering CMP liquids [0053] and Grumbine has not taught or limited the material of the filter.
Regarding claim 18, Grumbine fails to teach explicitly the size of the pores has an upper surface ranging from 20-30 microns. Grumbine in view of Ohta has been applied to claim 18 with the argument that the size claimed represents routine optimization. In the event applicant can demonstrate that the size claimed is more than routine optimization, this additional rejection is being applied. Matsumoto teaches that the filter has a pore size that decreases from the primary to secondary side [0053] and teaches that the pore size is 10-100 microns and preferably 25-75 microns [0053]. Matsumoto teaches an overlapping range and explicitly teaches 25 microns which is in the range of 20-30 microns. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use the pore size taught by Matsumoto because Matsumoto demonstrates this is successful for filtering particles from a CMP slurry [0053].
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine in view of Ohta as applied to claim 12 above, and further in view of Byers.
Regarding claim 18, Grumbine fails to teach explicitly the claimed upper surface pore size. Grumbine in view of Ohta has been applied to claim 18 with the argument that the size claimed represents routine optimization. In the event applicant can demonstrate that the size claimed is more than routine optimization, this additional rejection is being applied.  Addressing the same problem of filtering and storing CMP slurry (abstract, note that temporary storage is included), Byers teaches that a series of decreasing pore size filters is used [0088] and teaches that the pore sizes ranges from 0.1 to 20 micrometers [0088] and teaches the first (equivalent to upper surface) pore size is 15-20 micrometers [0088]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Grumbine to include the filter plate 516 has an upper surface (first) pore size of 20 microns because Byers demonstrates successful results in filtering the slurry with this filter size [0088] and Grumbine has taught the size of the holes may be chosen [0053].
Regarding claim 19, Grumbine fails to teach explicitly the claimed lower surface pore size. Grumbine in view of Ohta has been applied to claim 19 with the argument that the size claimed represents routine optimization. In the event applicant can demonstrate that the size claimed is more than routine optimization, this additional rejection is being applied. Addressing the same problem of filtering and storing CMP slurry (abstract, note that temporary storage is included), Byers teaches that a series of decreasing pore size filters is used [0088] and teaches that the pore sizes ranges from 0.1 to 20 micrometers [0088] and teaches the last (equivalent to lower surface) pore size is 5-10 micrometers [0088]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Grumbine to include the filter plate 516 has a lower surface (last) pore size of 5 microns because Byers demonstrates successful results in filtering the slurry with this filter size [0088] and Grumbine has taught the size of the holes may be chosen [0053].
Response to Arguments
Applicant's arguments filed 03/15/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p7) that Grumbine that Fig 26 of Grumbine does not disclose the feature of the pores gradually narrowing from the top to the bottom. This is not persuasive because the rejection relied upon obviousness with both the teaching of Grumbine teaching a different shape may be used and Grumbine demonstrating tapered openings as an alternative to openings which do not vary in width as cited above. Applicant has provided no response as to why the change in shape of the openings it not obvious in view of the teachings of Grumbine and instead has merely asserted that Grumbine does not explicitly teach the feature. Applicant has also provided no argument as to why the amendment to include the perpendicular relationship defines over the prior art of record. Therefore the arguments are not persuasive.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3792773 teaches a waste treatment of a liquid including a tank for precipitating solid components (46 Fig 1). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716       

                                                                                                                                                                                                                                                                                                                                                                                                 /KEATH T CHEN/Primary Examiner, Art Unit 1716